     Case 18-80428         Doc 28      Filed 10/05/18 Entered 10/05/18 15:49:30                  Desc Main
                                         Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

       In re: CRUMP, MAUREEN ANNE                                        §   Case No. 18-80428-TML
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       STEPHEN G. BALSLEY                         , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             U.S. Courthouse
             327 South Church Street
             Room 1100
             Rockford, IL 61101

             Any person wishing to object to any fee application that has not already been approved or
       to the Final Report, must file a written objection within 21 days from the mailing of this notice,
       serve a copy of the objections upon the trustee, any party whose application is being challenged
       and the United States Trustee. A hearing on the fee applications and any objection to the Final
       Report will be held at 09:00AM on 11/07/2018 in Courtroom 3100, United States Courthouse,
       U.S. Courthouse
       327 South Church Street
       Courtroom 3100
       Rockford, IL 61101.
       If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
       dividends pursuant to FRBP 3009 without further order of the Court.




UST Form 101-7-NFR (10/1/2010)
     Case 18-80428     Doc 28    Filed 10/05/18 Entered 10/05/18 15:49:30      Desc Main
                                   Document     Page 2 of 5




             Date: 10/05/2018           By:    /s/ STEPHEN G. BALSLEY
                                                         Trustee, Bar No.: 0104841
       STEPHEN G. BALSLEY
       6833 STALTER DRIVE
       ROCKFORD, IL 61108
       (815) 962-6611
       sbalsley@bslbv.com




UST Form 101-7-NFR (10/1/2010)
            Case 18-80428             Doc 28 Filed 10/05/18 Entered 10/05/18 15:49:30                                       Desc Main
                                               Document     Page 3 of 5
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                             WESTERN DIVISION

              In re: CRUMP, MAUREEN ANNE                                                     §       Case No. 18-80428-TML
                                                                                             §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $            9,447.00

                     and approved disbursements of                                               $                30.17
                                                            1
                     leaving a balance on hand of                                                $            9,416.83

                                                          Balance on hand:                                   $               9,416.83
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                          Proposed
 No.                                                         Asserted       of Claim          to Date                         Payment
                                                                 None
                                                          Total to be paid to secured creditors:             $                   0.00
                                                          Remaining balance:                                 $               9,416.83

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                   Proposed
                                                                                                    to Date                  Payment
Trustee, Fees - STEPHEN G. BALSLEY                                                    420.89                     0.00            420.89
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley                        1,232.50                     0.00          1,232.50
& Van Evera
                                 Total to be paid for chapter 7 administration expenses:                     $               1,653.39
                                 Remaining balance:                                                          $               7,763.44




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
           Case 18-80428         Doc 28      Filed 10/05/18 Entered 10/05/18 15:49:30                  Desc Main
                                               Document     Page 4 of 5
               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $            7,763.44

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            7,763.44
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $            7,763.44




  UST Form 101-7-NFR (10/1/2010)
           Case 18-80428           Doc 28      Filed 10/05/18 Entered 10/05/18 15:49:30                      Desc Main
                                                 Document     Page 5 of 5
            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                          None
                              Total to be paid for tardy general unsecured claims:                $                 0.00
                              Remaining balance:                                                  $             7,763.44


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                     0.00
                                                    Remaining balance:                        $                 7,763.44
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 7,763.44.




                                                Prepared By: /s/STEPHEN G. BALSLEY
                                                                         Trustee, Bar No.: 0104841

             STEPHEN G. BALSLEY
             6833 STALTER DRIVE
             ROCKFORD, IL 61108
             (815) 962-6611
             sbalsley@bslbv.com


             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
